DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose alone or in combination in part: receiving first game state data captured from a first gaming application executing on a first client and characterizing in-game information of a first match of a peer-to-peer digital gaming tournament, the first game state data captured prior to completion of the first match, the first game state data further characterizing a value of one or more in-game data objects at two or more points of time during the first match, the one or more in-game data objects internal to the first gaming application originally generated by the first gaming application, and used by the first gaming application for execution of the first match; receiving second game state data captured from a second gaming application executing on a second client and characterizing in-game information of a second match of the peer-to-peer digital gaming tournament, the first match and the second match being separate and disparate gaming instances, the first match having a first plurality of game states, the second match having a second plurality of game states, the first plurality of game states differing from the second plurality of game states, the second game state data further characterizing a value of the one or more in-game data objects at the two or more points of time during the second match;
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715